I concur in the result arrived at in the opinion of DESMOND, J. After deliberating for some hours, the jurors returned to the court room and asked: "If a man put a gun in his pocket for protective purposes originally, and subsequently used it in the commission of a crime, would that constitute premeditation?". To that, the Trial Judge replied: "I am unable to answer your question in that form, except as already given in my original charge. If you care to have any portion of such charge read, indicate it and I will have it read. You may retire."
A reading of the charge of the court shows that it contained no answer to the question posed.
LEHMAN, Ch. J., LOUGHRAN, RIPPEY, LEWIS and THACHER, JJ., concur with DESMOND, J.; CONWAY, J., concurs in result in separate opinion.
Judgment of conviction reversed, etc. *Page 264